UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7867


STEPHEN MICHAEL GAULTNEY,

                Petitioner – Appellant,

          v.

DAVID BALLARD, Warden, Mt. Olive Correctional Complex,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:09-cv-01221)


Submitted:   April 18, 2013                    Decided:   May 2, 2013


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen Michael Gaultney, Appellant Pro Se. Robert David
Goldberg, Assistant Attorney General, R. Christopher Smith,
Silas B. Taylor, OFFICE OF THE ATTORNEY GENERAL OF WEST
VIRGINIA, Charleston, West Virginia; Dawn Ellen Warfield, Deputy
Attorney General, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stephen Michael Gaultney seeks to appeal the district

court’s    order     accepting        the     recommendation          of    the    magistrate

judge    and     denying       relief    on     his       28   U.S.C.       §    2254     (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate         of   appealability.             28     U.S.C.

§ 2253(c)(1)(A) (2006).               A certificate of appealability will not

issue     absent     “a       substantial       showing        of     the       denial    of   a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that    reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,        537    U.S.       322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Gaultney has not made the requisite showing.                                Accordingly,

we deny Gaultney’s motion for a certificate of appealability,

deny leave to proceed in forma pauperis, and dismiss the appeal.

We    dispense     with       oral   argument       because     the     facts      and     legal

                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3